NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              JOSEPH W. ANDERSON,
                 Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5087
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00218-LB, Judge Lawrence J.
Block.
               ______________________

              Decided: September 15, 2014
                ______________________

   JOSEPH W. ANDERSON, of Fairfield, Ohio, pro se.

    CRAIG A. NEWELL, JR., Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, and JOHN FARGO, Director.
                 ______________________
2                                           ANDERSON   v. US



Before PROST, Chief Judge, TARANTO, and HUGHES, Circuit
                        Judges.
PER CURIAM.
    Joseph W. Anderson appeals the Court of Federal
Claims’ dismissal of his complaint for lack of subject
matter jurisdiction. Mr. Anderson’s complaint alleged
that the United States Government infringed his copy-
right and took his private property without just compen-
sation when a federal district court dismissed his earlier
complaint against a private party, Google Inc., and the
Ninth Circuit affirmed. The Court of Federal Claims held
that all of Mr. Anderson’s claims here would require it to
review the two other federal courts’ decisions, which the
Court of Federal Claims may not do. We affirm.
                       BACKGROUND
    Joseph W. Anderson has a registered copyright in a
work titled “Sculpture Figurine – Figurine Sculpture,” for
which he created the “text.” Resp. App. 10. In December
2012, he filed a pro se complaint against Google Inc. in
the United States District Court for the Northern District
of California. See Anderson v. Google Inc., No. 12-cv-
06573, 2013 WL 1285516, at *1 (N.D. Cal. Mar. 27, 2013).
He alleged, among other things, that Google infringed his
copyright. Id. at *2. The district court initially dismissed
his complaint without prejudice to refiling an amended
complaint, holding that the complaint did not give Google
fair notice of the claims against it. Id. After Mr. Ander-
son filed an amended complaint, the district court dis-
missed it with prejudice, concluding that it failed to
satisfy the pleading requirements of Rule 8(a)(2) of the
Federal Rules of Civil Procedure. Anderson v. Google Inc.,
No. 12-cv-06573, 2013 WL 2468364, at *2–3 (N.D. Cal.
June 7, 2013). On appeal, the United States Court of
Appeals for the Ninth Circuit summarily affirmed the
dismissal. Resp. App. 14.
ANDERSON   v. US                                          3



    In March 2014, Mr. Anderson filed a pro se complaint
in the Court of Federal Claims against the United States,
alleging that the United States Government, i.e., the
federal courts in his earlier case, infringed his copyright
in violation of 17 U.S.C. § 501 and violated his rights
under the Takings Clause of the Fifth Amendment. Resp.
App. 4–9. He complained that the federal courts’ dismis-
sal of his complaint against Google left his copyrighted
work “defenseless in the hands of [the] U.S. Government
and the perpetrator(s).” Id. at 8. He further asserted that
the “judiciary system act allows continue[d] usage of
private property” and that “the U.S. Government collects
taxable revenue from the s[a]l[e] of [his] registered copy-
right property . . . without profitability margin to the
owner of the work.” Id. Mr. Anderson sought $25,500,000
from the United States in damages. Id. at 9.
    On April 24, 2014, the Court of Federal Claims grant-
ed the Government’s motion to dismiss Mr. Anderson’s
complaint for lack of subject matter jurisdiction. Ander-
son v. United States, No. 14-218 C. The court determined
that “[a]ll of [his] legal claims against the United States
are rooted solely in his disagreement with the decisions of
the U.S. District Court for the Northern District of Cali-
fornia and the Ninth Circuit.” Id. The Court of Federal
Claims held that it did “not have jurisdiction to review the
decisions of federal district courts and courts of appeal.”
Id. (citing Vereda, Ltda. v. United States, 271 F.3d 1367,
1375 (Fed. Cir. 2011)).
    Mr. Anderson timely appealed. This court has juris-
diction to hear the appeal under 28 U.S.C. § 1295(a)(3).
                        DISCUSSION
    We review de novo the dismissal of Mr. Anderson’s
case for lack of subject matter jurisdiction. Allustiarte v.
United States, 256 F.3d 1349, 1351 (Fed. Cir. 2001).
4                                            ANDERSON   v. US



    Like the Court of Federal Claims, we take as true all
undisputed facts alleged in the complaint and draw all
reasonable inferences in his favor based on those allega-
tions. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56
(2007). We hold pro se complaints to “less stringent
standards than formal pleadings drafted by lawyers.”
Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (per curi-
am). But even the complaint of a pro se plaintiff, so
viewed, must satisfy jurisdictional requirements. See Ex
parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868) (“With-
out jurisdiction the court cannot proceed at all in any
cause.”).
    The actions of the United States that Mr. Anderson
alleges took his property and constituted infringement
were the actions of the district court and Ninth Circuit in
ruling on his copyright case. The Court of Federal Claims
cannot adjudicate Mr. Anderson’s claims, therefore,
without concluding those adjudications were in some way
wrongful. Mr. Anderson could (and did) challenge the
district court’s ruling in the Ninth Circuit, and he could
have challenged the Ninth Circuit’s ruling in the Supreme
Court. But Congress has not given the Court of Federal
Claims authority to engage in such review of the district
court and Ninth Circuit rulings. See Joshua v. United
States, 17 F.3d 378, 380 (Fed. Cir. 1994) (“[T]he Court of
Federal Claims does not have jurisdiction to review the
decisions of district courts.”); see also Innovair Aviation
Ltd. v. United States, 632 F.3d 1336, 1344 (Fed Cir. 2011);
Allustiarte, 256 F.3d at 1351–52. The Court of Federal
Claims thus correctly held that it lacks jurisdiction to give
Mr. Anderson the relief he seeks.
    The absence of such authority reflects our constitu-
tion’s structure. The Court of Federal Claims, whose
judges lack life tenure, is a tribunal exercising power
under Article I, not Article III, of the Constitution. See
Patton v. Sec’y of the Dep’t of Health & Human Servs., 25
F.3d 1021, 1027 n.9 (Fed. Cir. 1994); Sys. Application &
ANDERSON   v. US                                           5



Techs., Inc. v. United States, 100 Fed. Cl. 687, 706 n.14
(2011). The district court and court of appeals that adju-
dicated Mr. Anderson’s earlier case are Article III courts.
But the Supreme Court has long recognized that Article
III courts’ judgments are not to be reviewed by non-
Article III organs of government. “Article III ‘gives the
Federal Judiciary the power, not merely to rule on cases,
but to decide them, subject to review only by superior
courts in the Article III hierarchy.’” Miller v. French, 530
U.S. 327, 342 (2000) (quoting Plaut v. Spendthrift Farm,
Inc., 514 U.S. 211, 218–19 (1995)); see also Hayburn’s
Case, 2 U.S. (2 Dall.) 409, 411 (1792) (letter of Wilson, J.,
Blair, J., and Peters, D.J.) (calling “revision and controul”
of judicial opinions by any other branch of government
“radically inconsistent with the independence of that
judicial power which is vested in courts” created under
Article III).
     Mr. Anderson also alleges a due process violation. To
the extent that he seeks monetary relief in the Court of
Federal Claims for a due process violation by the district
court and Ninth Circuit in his earlier case, the Court of
Federal Claims had no jurisdiction over the claim. That
is so because reviewing the claim would require reviewing
the action of those other courts, which the Court of Feder-
al Claims may not do, as already discussed. It is also so
because the Court of Federal Claims’ jurisdiction under
the Tucker Act extends only to sources of law that are
fairly interpreted to mandate the payment of money for
their violation and it has long been established that the
Fifth Amendment Due Process Clause is not such a mon-
ey-mandating provision. See United States v. Navajo
Nation, 556 U.S. 287, 289–90 (2009) (claims allowable
under the Tucker Act only if the legal basis “can fairly be
interpreted as mandating compensation by the Federal
Government” (internal quotation marks omitted)); Le-
Blanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995) (Due Process Clause is not money-mandating).
6                                           ANDERSON   v. US



    To the extent that Mr. Anderson is arguing on appeal
that the Court of Federal Claims itself did not afford him
due process in deciding that it lacks jurisdiction over his
case, his claim lacks merit. There was nothing procedur-
ally improper in the actions of the Court of Federal
Claims, which gave Mr. Anderson an adequate opportuni-
ty to address the purely legal issues presented by the
government’s motion to dismiss before the court decided
those issues. See Ramirez v. United States, 239 F. App’x
581, 582 (Fed. Cir. 2007) (“Because the court assumed all
the complaint’s allegations were true, there were no
disputed material facts pertaining to the court’s jurisdic-
tion that would have required a hearing to resolve.”).
Moreover, contrary to Mr. Anderson’s assertion, the fact
that a case seeks money from the United States neither
means that the judge (employed by the United States) has
a conflict of interest nor provides a reasonable basis for
questioning the judge’s impartiality. See Maier v. Orr,
758 F.2d 1578, 1582 (Fed. Cir. 1985).
                       CONCLUSION
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
    No costs.
                      AFFIRMED